NUMBER 13-07-007-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: DANNY E. DRUMMOND
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam

 
 Relator, Danny E. Drummond, filed a pro se petition for writ of mandamus in the
above cause on January 8, 2007, in which he alleges that respondent, the Honorable Rose
Vela, Presiding Judge of the 148th Judicial District Court of Nueces County, Texas, abused
her discretion by making "a clear and prejudicial error of law by failing to submit into the
record sufficient evidence or stipulation of evidence to support Relator's plea, where a trial
has been waived, which is mandatory.  Trial court failed to submit to a jury and prove
beyond a reasonable doubt, facts and increase the penalty for a crime beyond statutory
minimum at the punishment phase."
	The Court, having examined and fully considered the documents on file and petition
for writ of mandamus, is of the opinion that relator has not shown himself entitled to the
relief sought and the petition for writ of mandamus should be denied.  See Tex. R. App. P.
52.8.  Accordingly, the petition for writ of mandamus is DENIED. 
 
  PER CURIAM


Do not publish.				
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 18th day of January, 2007.